Case 2:20-cv-00682-JLB-MRM Document 18 Filed 04/16/21 Page 1 of 1 PageID 136




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

JOSEPH MATRONE and MICHELLE
MATRONE,

             Plaintiffs,

v.                                             Case No. 2:20-cv-682-JLB-MRM

METROPOLITCAN CASUALTY
INSURANCE COMPANY,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 17.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on April 16, 2021.
